DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Fig 1
Species II: Fig 2, Fig 7
Species III: Fig 3 & 4
Species IV: Fig 5 & Fig 8
Species V: Fig 6
Species VI: Fig 9 top image
Species VII: Fig 9 middle image
Species VIII: Fig 9 bottom image
Species A:  Dual crimped channels
Species B : One crimped Channel
Species C: No Crimp
Applicant is required, in reply to this action, to elect a single species from 1 to 8 & species A to C to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-8 & A-C lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make contribution over the prior art in view of TWM569192.  Twm569192 discloses all element of claim 1. At least 2 channels see fig. 3 or 4, 10 & 11 having edge regions 103 & 113that interlock with each other & are symmetric about an axis. The 2 channels are arranged such that one channels lies around the other. Additionally, the claims lack unity of invention in view of the rejection below. 
During a telephone conversation with Mr. Steven Pendorf on 11/8/22 a provisional election was made without traverse to prosecute the invention of species III dual crimp fig.4, claim 1-12, 14-16 & 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 & 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
	Claim 1 is objected to because of the following informalities: “the channels” on line 5 & 11 should be “the two channels”. Claims 3-5, 9-11,15 -16 & 18 contains similar recitation. Appropriate action is required.
	Claims 15 and 18, the term “the force” should be “the human force”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12, 14-16 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the height (h) of the drinking tube consisting of channels with respect to the axis of symmetry is smaller than the width of the drinking tube” was not supported in the original disclosure. The specification and drawings indicates that the height of the channels and not the height of the drinking tube are smaller than the width of the drinking tube. Fig. 2 also shows that the height of the drinking tube is clearly greater than the width of the drinking tube. Therefore, the newly amended subject matter is not supported in the original disclosure. 
Claim 11 & 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “highly flexible” of claim 11 & 16 invokes 112a because the specification does not discuss banana peel without sufficiently defining exactly what materials provide that capability or even what “similar way to removing a banana peel” entails. 
Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “non-positive engagement” of claim 14 invokes 112a because the specification does not discuss the word beyond mere nominal recitation. 
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-12, 14-16 & 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “overlap and lie one on top of the other” renders the claim indefinite because it’s unclear which edge regions must lie on top of the other.
Regarding Claim 1 the limitation “consisting of channels” in line 7 renders the claim to
be indefinite because it’s unclear how many channels are claimed since the quantity of channels cannot exceed or be less than two channels as claimed. Additionally, the term “channels” is also unclear if its referencing to the two channels as claimed.
	Regarding claim 1, the limitation “the height of the drinking tube consisting of channel… is smaller than the width of the drinking tube” renders the claim indefinite because its unclear how the height of the overall drinking tube can be less than its width and still function as a drinking tube. Furthermore, fig. 2 clearly shows the opposite.  The previous claim set and the specification indicate that the height of the channels are smaller than the width of the drinking tube and will be interpreted as such.
	Regarding claim 1, the limitation “the two channels comprise and outer channel and an inner channel” renders the claim indefinite because the claims previously recite that the drinking tube consists of two channels where this limitations states that the channels comprise inner and outer channels. Its unclear how if the drinking two consists of two channels that it can later comprise of more channels, inner, outer, upper, lower, etc. 
	Regarding claim 1, the limitation “lying one inside the other” at the last line further renders the claim indefinite because tis unclear which channel lies within the other. 
	Regarding claim 2, the limitation “one inside the other or slotted one inside the other” renders the claim indefinite because its unclear which channels are inside the other. Claims 4-5, 11, 15, 18 further compound the issue. 
Regarding claim 3, the limitations "when the two channels are to be pushed...", "is introduced" and "and then the channels are displaced" are limitations which are drawn to the actions of the user of the straw. Such limitations are indefinite because the recitations cause confusion as to when direct infringement occurs. For example, does the displacement have to occur sequentially after the introduction in order to infringe or not? (see 2173.05 (p)). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Regarding claim 4, the limitations "when the two channels are to be slotted...", "are placed with open sides" and "are pressed one inside another" are limitations which are drawn to the actions of the user of the straw. Such limitations are indefinite because the recitations cause confusion as to when direct infringement occurs. (see 2173.05 (p))
Regarding claim 4, the limitation “the channels having the open sides”lacks antecedent basis. 
Regarding claim 5, the limitations "when the channels are pushed...” is a limitation which is drawn to the actions of the user of the straw. Such limitations are indefinite because the recitations cause confusion as to when direct infringement occurs. (see 2173.05 (p))
Regarding claim 6, the phrase “in the case” in the claim appearing in line 2 to renders the claim indefinite because it’s unclear if the limitations are being positively claimed or not. 
Regarding claim 6, the limitation “the channel” renders the claim indefinite because its unclear which channel is being refer to. 
Regarding Claim 7 the limitation “both channels” in line 2 renders the claim to
be indefinite because it’s unclear how many channels are claimed since the quantity of channels cannot exceed or be less than two channels as claimed. Additionally, the term “channels” is also unclear if its referencing to the two channels as claimed.
	Regarding claim 9, the limitation “a small bending radius” renders the claim indefinite because its unclear what exactly a “small” bending radius requires. How small must the bending radius be in order to infringe the claims?
Regarding claim 11, the limitation “the drinking tubes” renders the claim indefinite because its unclear how many drinking tubes are being claimed and for lack of antecedent basis for more than one tube.
Regarding claim 11, the limitation “a combination of a solid channel with a channel made of a highly flexible” renders the claim indefinite because its unclear 1) whether these are referring to the previously claimed channels 2) how more than two channels can be claimed given the closed limitations of claim 1. 
Regarding Claim 11, the limitation “combination of channels” in line 4 renders the claim to be indefinite because it’s unclear how many channels are claimed since the quantity of channels cannot exceed or be less than two channels as claimed. Additionally, the term “channels” is also unclear if its referencing to the two channels as claimed.
Regarding Claim 11, the term “highly flexible” in line 3 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 11, the limitation “bent drinking tubes” renders the claims indefinite because its unclear how the channels which form a single drinking tube, may form a plurality of bent drinking tubes and whether this is the same as the drinking tube previously recited. 
Regarding claim 11, the limitation “the channel is pre-bent” renders the claim indefinite because its unclear which channels is being referred to. 
Regarding claim 11, the limitation “a channel is pre-bent” renders the claim indefinite because its unclear how many channels are being claimed and which channel 
is being referred to. 
	Regarding claim 11, the limitation “the other channel” renders the claim indefinite because its unclear which channel is being referred to. 
	Regarding claim 11, the limitation “adapted at least positively” renders the claim indefinite because its unclear what is required by being adapted at least positively. 
Regarding Claim 12 the term “adaptive inner channel” in line 2 & 3 renders the claim to be indefinite because it’s unclear what the adaptive channels are & if they are different form the channels claimed in claim 11 & 1.renders the claim indefinite because its unclear if this is the same or different than the adaptive inner channel at line 2. 
Regarding Claim 14, the limitation “connected channels” in line 3 & 4 renders the claim to be indefinite because it’s unclear how many channels are claimed since the quantity of channels cannot exceed or be less than two channels as claimed and which channels are being referred to. Additionally, the term “said channels” is also unclear if its referencing to the two channels as claimed. Lastly the term “a non-positive engagement” in line 2 & 3 renders the claim indefinite because its unclear what a non-positive engagement is in relation to the channel’s engagement. The specification merely recites the phrase without further explanation.
Regarding claim 15, the limitation “the channels” renders the claim indefinite because its unclear which channels are being referred to given the ambiguities above. 
Regarding Claim 16, the term “highly flexible” in line 3 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 16, the limitation “the channels” renders the claim indefinite because its unclear which channels are being referred to given that the Applicant has introduced multiple sets of channels. 
	Regarding claim 16, the limitation “the one channel rom the other channel” renders the claim indefinite because its unclear which channel is required to be pulled from the other. 
	Regarding claim 18, the limitation “the channels” renders the claim indefinite because its unclear which channels are being referred to. 
Claims dependent thereon are rejected for the same reason.
The Applicant appears to interchangeably refer to elements throughout the claims. Such issues result in ambiguities throughout the claims, where the Examiner has made a good faith effort to identify the issues throughout the claims. The Applicant should thoroughly review the claims to ensure that the claims comply with Section 112. The Applicant should also refrain from referring to newly introduced elements with a definite article. The Applicant should introduce each claim element with an indefinite article preceding the first introduction of a claim element to avoid confusion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abbott US 20190038058 
Regarding claim 1, Abbott US discloses drinking tube (101) consisting of two channels (103, 105) which, when connected to one another, form a closed cross section in which the edge regions (see annotated fig .5) overlap and lie one on top of the other in a sealing manner or interlock with each other, characterized in that the channels  are each formed symmetrically (see fig.5 the drinking tube is symmetric about at least the vertical axis) with respect to a common axis of symmetry , wherein a) the height (h) of the channels with respect to the axis of symmetry (5) is smaller than the width (b), (see para 0023 gap 113 a & b are less than half  121 of the tubal circumferences of outer member 103 and inner member 115 respectively, therefore the height of the channels must be less than the width.) And/or b) the cross section of the inner channel (105) is equal to or slightly larger than the cross section of the outer channel (103), so that a tension exists between the channels (103, 105) lying one inside the other. (see para 0022 the tubes are in friction fit & therefore must be sized as claimed)



    PNG
    media_image1.png
    510
    528
    media_image1.png
    Greyscale


Regarding claim 2 Abbott discloses the drinking tube (101) according to Claim 1, characterized in that the two channels (103, 105) are connected by being pushed one inside the other or slotted one inside the other. (see para 0022, fig.5, the tube halves are in friction fit)
Regarding claim 3 Abbott  discloses the drinking tube (101) according to Claim 2, wherein, when the two channels (103, 105) are to be pushed one inside the other, an [[the]] end of the inner channel (105) is introduced into an [[the]] end of the outer channel (103), and then the channels (103 & 105) are displaced with respect to one another by an action of force in the longitudinal direction of the drinking tube. see para 0022, fig.5, it is understood that interior surface 117a and exterior surface 115a are in communication with each other through a releasable binding force, for example, an interference fit, friction fit, or a compression fit. It is also understood that assembly 101 may be repeatedly assembled and disassembled for use and for cleaning.)

Regarding claim 4 Abbott discloses the drinking tube (101) according to Claim 2, wherein, when the two channels (103, 105) are to be slotted one inside the other, the channels (103, 105) having the open sides are placed with open sides facing each other and are pressed one inside the other by an action of force transversely to the longitudinal direction of the drinking tube. (see para 0022 the tubes are in friction fit & therefore must be sized as claimed)
Regarding claim 5 Abbott discloses the drinking tube (10) according to Claim 2, wherein the thickness of the channels (12, 14) allows an elastic deformation (para 0018 It is understood that assembly 101 will be composed of any commonly used material for reusable straws; such as: stainless steel, bamboo, or petroleum based material for example, the petroleum based material would allow for elastic deformation) of at least the inner channel (14) when the channels are pushed one inside the other or slotted one inside the other under the action of force of a human hand. (para 0015 In particular, the reusable straw of the present application is configured to separate into a plurality of parts which allows a straw to be better cleaned when placed in the dishwasher)
Regarding claim 10 Abbott discloses the drinking tube (101) according to Claim 1 wherein the channels (103,105) joined together follow an elliptical shape or a polygonal shape or a circular shape in cross section. (see annotated fig.5 below for circular shape cross section) 


    PNG
    media_image2.png
    492
    470
    media_image2.png
    Greyscale




Regarding claim 14 the drinking tube according to Claim 1, wherein a non-positive engagement and/or a frictional engagement exist(s) between the connected channels (103, 105), which can be overcome by human force in order to separate said channels. (see para 0022, fig.5, the tube halves are in friction fit)
Claim(s) 1-5, 10 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen 20180352983.
Regarding claim 1 Allen  US 20180352983 A1 discloses A drinking tube (fig.2 element 10) consisting of two channels (fig.2 element 12 & 14) having edge regions (see annotated fig.2) (4 which, when connected to one another, form a closed cross section in which the edge regions (see annotated fig.2)overlap and lie one on top of the other in a sealing manner or interlock with each other, wherein the channels are each formed symmetrically with respect to a common axis of symmetry, (see annotated fig.2) wherein a) the height (h) (see annotated fig.2)of the drinking tube (10)  consisting of channels(12,14) with respect to the axis of symmetry  (see annotated fig.2) is smaller than the width (b) of the drinking tube (10) and/or b) the two channels (12,14)comprise an outer channel (12) and an inner channel (14), wherein the cross section of the inner channel (14) is equal to or slightly larger than the cross section of the outer channel (12), so that a tension exists between the channels (12, 14) lying one inside the other. (Para 0021 The outer surface of the flanges mate with the inner surface of right half 14 so as to secure right half 14 to left half 12 by friction. The length of the flanges may be increased or decreased to change the amount of friction holding the halves together with longer flanges increasing the amount of friction while shorter flanges decreasing the amount of friction holding the halves together)


    PNG
    media_image3.png
    551
    500
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    589
    586
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    633
    535
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    549
    492
    media_image6.png
    Greyscale


Regarding claim 2 Allen discloses the drinking tube (fig.2 element 10) according to Claim 1, characterized in that wherein the two channels (12 & 14) are connected by being pushed one inside the other or slotted one inside the other. (para 0021 The outer surface of the flanges mate with the inner surface of right half 14 so as to secure right half 14 to left half 12 by friction)
Regarding claim 3 Allen  discloses the drinking tube (10) according to Claim 2, wherein, when the two channels (12, 14) are to be pushed one inside the other, an [[the]] end of the inner channel (12) is introduced into an [[the]] end of the outer channel (14), and then the channels (12 & 14) are displaced with respect to one another by an action of force ( the action of force is the force required to overcome the mating frictional force  required to secure channels stated in para 0021) in the longitudinal direction of the drinking tube. (para 0004 there exists a need for a straw that may be easily separated along its longitudinal axis to allow its internal walls to be readily cleaned and then reassembled and reused by a variety of individuals of all ages).
Regarding claim 4 Allen discloses the drinking tube (10) according to Claim 2, wherein, when the two channels (12, 14) are to be slotted one inside the other, the channels (12, 14) having the open sides are placed with open sides facing each other and are pressed one inside the other by an action of force transversely to the longitudinal direction of the drinking tube. (para 0022 FIG. 3 is similar to FIG. 1 in that it shows an isometric view of straw 10 but with the two halves being slightly offset from each other to better show how left half 12 engages with right half 14 by using upper flange 18 and lower flange 20)
Regarding claim 5 Allen discloses the drinking tube (10) according to Claim 2, wherein the thickness of the channels (12, 14) allows an elastic deformation (para 0005 these embodiments are constructed from a single piece of plastic with at least four panels and typically five panels. The thickness of the plastic adjoining each panel is thinner to facilitate the folding process between the panels) of at least the inner channel (12) when the channels are pushed one inside the other or slotted one inside the other under the action of force of a human hand. (para 0004 allow its internal walls to be readily cleaned and then reassembled and reused by a variety of individuals of all ages).
Regarding claim 10 Allen discloses the drinking tube (10) according to Claim 1 the channels (12, 14) joined together follow an elliptical shape or a polygonal shape or a circular shape in cross section. (see Abstract the arc length of the first or second half part forms a complete circle when the first half part is joined with the second half part)   
Regarding claim 14 the drinking tube according to Claim 1, wherein a non-positive engagement and/or a frictional engagement exist(s) between the connected channels (12, 14), which can be overcome by human force in order to separate said channels. (para 0004 there exists a need for a straw that may be easily separated along its longitudinal axis to allow its internal walls to be readily cleaned and then reassembled and reused by a variety of individuals of all ages).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott US 20190038058 in view of Yoo US 20180160831
Regarding claim 6 & 7 Abbot discloses the drinking tube according to Claim 2 except that the edge regions (see annotated fig.5) of both channels (103, 105) are executed crimped inwardly, so that the edge regions (see annotated fig.5) of the outer channel (103) grasp the edge regions (see annotated fig.5) of the inner channel (105) and the edge regions (see annotated fig.5) of the inner channel (105) lie in contact with the outer channel (103) right into the region thereof which is not crimped.  
Yoo teaches (para 0093 The connection type detachment means 130 is disposed at the outermost side body 110a among the plural side bodies, which are connected by the connective joints 120 and 120′, and at the connective joint 120′. Therefore, in the state where the side bodies 110a and 110b overlap each other when the plural side bodies 110a, 110b and 110c are rolled, the connection type detachment means 130 maintains a close contact state between the side bodies 110a and 110b so as to prevent a leak of air or beverage. According to the seventh preferred embodiment of the present invention, the connection type detachment means 130 includes a circular protrusion 138a and a circular recess 138b). The claimed elements are labeled in annotated fig.7 below. The examiner notes that fig.7 of Yoo shows a joint substantially identically to that shown in elected embodiment fig.4.
It would have been obvious to an ordinary skill worker in the art at the time of the filling of the invention to modify the drinking tube channels of Abbott so that the drinking tube channels are crimped inwardly at both connection points as taught by Yoo in order to prevent a leak of air or beverage. (para 0093). Further regarding claim 6 Abbott & Yoo disclose both the inner & outer channels to be inwardly crimped & therefore discloses the limitation of claim 6. 



    PNG
    media_image7.png
    431
    613
    media_image7.png
    Greyscale




    PNG
    media_image1.png
    510
    528
    media_image1.png
    Greyscale





Regarding claim 8 Abbot discloses the drinking tube (101) according to Claim 6 wherein the inner channel (105) is executed as a strip (see annotated fig.5) with crimps.  
Abbot does not disclose the inner channel strip has crimps
Yoo teaches (para 0094) In other words, the circular protrusion 138a is formed at a lateral end portion of one side body 110a, and the circular recess 138b, whose entrance is narrow but inside is wide, is inwardly formed at the connective joint 120′, such that the side bodies 110a and 110b overlap each other and are tightly mated with each other when the circular protrusion 138a is fit into the circular recess 138b from the outside.)
It would have been obvious to an ordinary skill worker in the art at the time of the filling of the invention to modify the drinking tube inner channels strip of Abbott so that the inner channel strips can mate tightly & overlap with the outer channel body. (para 0094) 


    PNG
    media_image8.png
    581
    545
    media_image8.png
    Greyscale

Regarding claim 9 Abbot in view of Yoo discloses the drinking tube crimped angularly with a small bending radius as claimed. Referring back to Yoo there is identical structure to what the applicant is claiming and therefore to the extent that the Applicant’s figure shows a small bending radius, the prior art shows the same.

Claim(s) 11,12 &16 are rejected under 35 U.S.C. 103 as being unpatentable over Abbot in view of Seltz US 20170216890.
Regarding claim 11 Abbot discloses drinking tube according to Claim 1, wherein the drinking tubes are formed in the shape of an arc, (see fig.5 the two channels are semicircular) a combination of channels are provided as bent drinking tubes. (The channels are semicircular & form a drinking tube) and respectively a channel is pre-bent from a highly flexible material, while the other channel (3 or 2) in each case is adapted at least positively when the channels are slotted one inside the other. The channels are semicircular and adapted to fit within each other & therefore adapted positively one slotted within each other.
Abbott doesn’t disclose the channels are made of a highly flexible material.
Seltz teaches (para 0029 Further, the straw 100 may be at least partially constructed from one or more of fibers, silicone, plastic, leather, rubber, pro-vinyl, and any other suitable material.) Seltz teaches silicon particularly can be used to construct the drinking tube.
It would have been obvious to an ordinary skill worker in the art at the time of the filling of the invention to make the channels of Abbott out of silicone (highly flexible material) as taught by Seltz because Seltz teaches that straws are known to be made out of silicone or other suitable materials.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Regarding Claim 12 as best understood claim 12 appears to be intending to claim different materials between the inner & outer channels. Abbott in view of Seltz teaches that the straw can be made at least partially out of silicone & plastic or other suitable materials. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, the use of different materials would necessarily provide a relative difference of moment of resistance between the two materials. 
Regarding claim 16 Abbott discloses the drinking tube according 1, wherein the channels can be separated by pulling off the one channel from the other channel. 
Abbott doesn’t disclose the channels are made of a highly flexible material.
Seltz teaches (para 0029 Further, the straw 100 may be at least partially constructed from one or more of fibers, silicone, plastic, leather, rubber, pro-vinyl, and any other suitable material.) Seltz teaches silicon particularly 
It would have been obvious to an ordinary skill worker in the art at the time of the filling of the invention to make the channels of Abbott out of silicone (highly flexible material) as taught by Seltz because Seltz teaches that straws are known to be made out of silicone or other suitable materials.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

Claim(s) 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abbot in view of Rodick US 20030039412. 
Regarding 15 & 18 Abbot discloses all element including the friction fit which requires a separating force but does not specify the required force to pull apart the channels.
Rodick 20030039412 teaches resealable closure for package & a releasable liner with a peel strength to 1-4 pounds (see para 0085). Rodick states that the peel strength in part provides a strong secure closure without undue noise (see para 0012). Rodick is only relied upon to show exemplary separating forces between reusable components. (1-4 pounds falls within 1-50 newtons & the more narrow 8-20 newtons).
 It would have been obvious to provide a separating force in the straw of Abbott of 1-4 pounds as taught by Rodick in order to provide a strong secure closure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references teach various aspect of the claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE A TEGEGNE whose telephone number is (571)272-4260. The examiner can normally be reached 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571.270.1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYELE A TEGEGNE/	/GERALD L SUNG/                                                                                                        Primary Examiner, Art Unit 3741                                                                                                
Examiner, Art Unit 3752